      Case 1:18-cv-00124-EGS-RMM Document 44 Filed 08/26/19 Page 1 of 2



                                                       August 26, 2019


Via Electronic Case Filing (ECF)

The Honorable Robin M. Meriweather
United States Magistrate Judge
The U.S. District Court for the District of Columbia
333 Constitution Avenue, N.W.
Washington D.C. 20001

       Re:     Blixt v. U.S. Department of State, No. 1:18-cv-00124 (EGS) (RMM)

Dear Judge Meriweather,

       Undersigned counsel write jointly respectfully to raise an unresolved case-management
issue: whether and to what extent discovery should be permitted in the above-referenced action
(“Action”).

        At a May 15, 2019 status conference in the Action, Judge Sullivan denied Defendants’
motion to dismiss and indicated that this Court would resolve at a later date the question of
whether and how much discovery is appropriate. See May 15, 2019 Status Conf. Tr. 45:23–46:1.
Thereafter, this Court referred mediation and discovery matters in the Action to Your Honor.
See May 15, 2019 Minute Order. In a joint status report filed on May 31, the Parties outlined
their respective positions regarding the extent to which it would be appropriate for discovery in
the Action, in addition to Defendants’ production of the administrative record relating to the
citizenship determinations at issue. See Jt. Status Rept. ECF No. 31. On June 28, Defendants
filed their Notice of Filing of Certified Index of the Administrative Record. ECF No. 43. On
August 6, Plaintiffs served their First Set of Requests for Production of Documents.

        The Parties are available at this Court’s convenience to address these matters further,
either in writing or by means of a case-management conference, including the extent to which
further discovery should proceed in this case and, if so, on what schedule.

                                     Respectfully submitted,

 Counsel for Plaintiffs:                                  Counsel for Defendants:

 s/ Elizabeth A. Cassady                                  JOSEPH H. HUNT
                                                          Assistant Attorney General
 SULLIVAN & CROMWELL LLP
 Elizabeth A. Cassady                                     ANTHONY J. COPPOLINO
 (D.C. Bar. No. 997160)                                   Deputy Director
 1700 New York
 Washington D.C., 20006                                   By: s/ Vinita B. Andrapalliyal
 Tel: 202-956-6980                                        VINITA B. ANDRAPALLIYAL
 Email: cassadye@sullcrom.com                             LISA MARCUS
                                                          Trial Attorneys
                                                          United States Department of Justice

                                               -1-
     Case 1:18-cv-00124-EGS-RMM Document 44 Filed 08/26/19 Page 2 of 2



Theodore Edelman                           Civil Division
(admitted pro hac vice)                    Federal Programs Branch
Jessica Klein                              P.O. Box 868, Ben Franklin Station
                                           Washington, DC 20044
(admitted pro hac vice)                    Tel: (202) 305-0845
125 Broad Street                           Fax: (202) 616-8470
New York, NY 10004                         Email:
Tel: 212-558-4000                          Vinita.b.andrapalliyal@usdoj.gov

IMMIGRATION EQUALITY                       Counsel for Defendants
Aaron C. Morris
40 Exchange Place
Suite 1300
New York, New York 10005
Tel: 212-714-2904
Email:
amorris@immigrationequality.org

Counsel for Plaintiffs




                                    -2-
